Citation Nr: 0205732	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of fractures of the L1-L5 vertebrae, before June 9, 
1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury, before May 29, 1996.

(The issues of entitlement to service connection for a right 
hip disability and a right leg disability on a secondary 
basis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Regional 
Office (RO) that denied, in pertinent part, the veteran's 
claim for increased ratings for the residuals of his service-
connected low back and left knee disabilities.  In a June 
1998 rating action, the RO increased the evaluation assigned 
for the residuals of a fracture of L5-L1 to 50 percent, 
effective June 9, 1997 and increased the evaluation assigned 
for residuals of a left knee injury to 30 percent, effective 
May 29, 1996.  The veteran continued to disagree with the 
assigned evaluations.

By a decision dated in January 1999, the Board, in pertinent 
part, upheld the denial of the increased rating claims, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an Order dated April 19, 
2001, the Court, vacated the portions of the Board's decision 
that denied entitlement to an evaluation in excess of 30 
percent for a low back disability before June 9, 1997 and 
entitlement to an evaluation in excess of 20 percent for a 
left knee disability, before May 29, 1996.  The Court noted 
that the veteran was not contesting the current evaluations 
assigned for the low back and left knee disabilities, and 
held that the veteran's appeal as to those issues had been 
abandoned.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for a right hip 
disability on a secondary basis and entitlement to service 
connection for a right leg disability on a secondary basis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is complete, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and his attorney's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Before June 9, 1997, the veteran's service-connected low 
back disability was manifested by degenerative changes, 
vertebral deformity, muscle spasm, tenderness, pain, sciatic 
nerve irritation and severe limitation of motion.  

2.  Before June 9, 1997, the veteran's service-connected low 
back disability was not manifested by ankylosis or pronounced 
impairment due to intervertebral disc syndrome.  

3.  Before May 29, 1996, the veteran's service-connected left 
knee injury residuals were manifested by tenderness, 
crepitus, slight limitation of motion, slight atrophy of the 
left thigh and slight lateral instability.  

4.  Before May 29, 1996, the veteran's service-connected left 
knee injury residuals were not productive of disability 
equivalent to more than moderate subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, 
for residuals of fractures of the L1-L5 vertebrae before June 
9, 1997 are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292 (2001).  

2.  A rating in excess of 20 percent for residuals of a left 
knee injury before May 29, 1996 is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  The VCAA and its 
implementing regulations are applicable in this case.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must determine whether the various provisions of the VCAA 
apply to a particular claim).  The Board new legislative 
provisions are more favorable to the veteran than those 
previously in effect.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, no prejudice will result 
to the veteran by the Board's consideration of this matter 
under the new law.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  The VCAA also 
requires the VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

The record discloses that the March 1995 and June 1998 rating 
decisions provided the veteran with the reasons and bases for 
the continuation of the 30 percent evaluation in effect for 
the low back disability before June 9, 1997 and the 
20 percent evaluation in effect for residuals of a left knee 
injury before March 29, 1996.  The December 1995 statement of 
the case and the June 1998 supplemental statements of the 
case provided the veteran with the applicable criteria for 
rating low back and left knee disabilities and identified the 
manifestations that would warrant a higher evaluation.  In 
the aggregate, these documents are sufficient to provide 
adequate notice of the basis for the actions taken on the 
claim and the evidence necessary to warrant allowance 
thereof.  The RO has obtained the veteran's VA medical 
treatment records, and the veteran has not indicated that he 
is in receipt of any private medical treatment.  
Additionally, the RO provided the veteran with several 
examinations in connection with his low back and left knee 
disabilities.  The scheduling of a current examination would 
not serve to clarify the status of the veteran's low back 
before June 1997 or of his left knee before May 1996.  

Accordingly, the Board finds that the notification and duty 
to assist provisions of the VCAA have been satisfied and that 
no further actions on the veteran's behalf pursuant to the 
VCAA are required.  

Factual background

The service medical records disclose that the veteran 
sustained multiple injuries in August 1978 when his jeep was 
hit by a large tracked vehicle.  An X-ray study of the left 
knee revealed an avulsion fracture of the proximal left 
fibula.  A spine series revealed transverse process fractures 
on the left of L1, L2, L3, L4 and L5.  The L4 vertebral body 
was fractured with 30 percent lateral wedging.  

By rating decision dated in February 1980, the RO granted 
service connection for residuals of fractures of the L1-L5 
vertebrae, with wedging and deformity, and assigned a 30 
percent evaluation pursuant to the provisions of Diagnostic 
Codes 5285 and 5292 of the VA's Schedule for Rating 
Disabilities.  In addition, the RO granted service connection 
for residuals of a left knee injury with instability, and 
assigned a 20 percent evaluation under Diagnostic Code 5257.

The veteran submitted a claim for an increased rating for his 
service-connected low back and left knee disabilities in 
August 1993.

The veteran underwent a VA examination of the spine in 
October 1993.  He complained of constant back pain that was 
aggravated by any kind of exertion.  The pain radiated into 
the hips and legs.  He also reported left knee pain.  On 
examination, range of motion of the left knee was from 0-120 
degrees.  There was no bony tenderness, deformity or 
paraspinal muscle spasm of the lumbar spine.  Range of motion 
was normal.  There was no swelling, deformity, atrophy or 
tenderness of any joint.  The pertinent diagnoses were motor 
vehicle accident with crushed vertebrae of the lumbar spine 
and fracture of the left fibula and dislocated knee, status 
post surgery.

A VA examination of the joints was conducted in October 1993.  
The veteran complained of constant low back pain.  He also 
stated that the left knee continued to give him problems with 
negotiating steps and giving way, with a history of falls.  
It was reported that there was swelling with blood aspirated 
in the past, but no locking.  It was noted that he used a 
cane periodically.  He described numbness in the lower 
extremities to the knee about three to four times a week.  
Examination revealed mild dorsal lumbar scoliosis.  Motion of 
the thoracolumbar spine was "painfully restricted."  Using 
an inclinometer, forward flexion of the lumbar spine was to 
40 degrees, hyperextension was to 10 degrees and lateral 
bending was to 35 degrees.  There were varying degrees of 
tenderness to palpation from D11 through the lumbosacral 
junction in the paravertebral muscles.  

An examination of the left knee demonstrated a nontender 
medial scar.  There was no clicking, but a fine 
patellofemoral grate was noted.  There was tenderness about 
the lateral fibula and the lateral patella.  There was no 
sensitivity on the medial side.  There was full extension of 
the left knee with -10 degrees of full flexion.  There was 1/2 
inch atrophy of the left thigh, but none in the left calf.  
No instability, swelling or warmth was reported in the left 
knee.  Straight leg raising was to 90 degrees seated.  In the 
supine position, straight leg raising was to 65 degrees on 
the right and to 55 degrees on the left.  The patella and 
Achilles reflexes were symmetrically reactive.  Leg lengths 
were equal.  The diagnoses were status post fracture of L1 
per history with chronic lumbar strain and sprain and 
degenerative joint disease; status post left knee fracture 
with mild arthrofibrosis and rule out radiculopathy in the 
lower extremities.  The examiner commented that the veteran 
had atrophy in the left thigh, but that it was difficult to 
determine if it was because of the left knee symptoms or the 
problems in the low back.  The examiner recommended that the 
veteran undergo an electromyogram.

An electromyogram and nerve conduction studies in October 
1993 were normal for the lower extremities and low back.  

In November 1993, in response to an RO inquiry, the examiner 
who conducted the VA spine examination the previous month 
noted that the range of motion on the joints examination was 
more accurate because an inclinometer had been used and that 
the inclinometer provided a more accurate measure of range of 
motion.  He further stated that the range of motion on the 
examination he conducted should not be used to evaluate the 
motion of the veteran's low back disability.

A neurology examination was also conducted by the VA in 
November 1993.  The veteran reported that in the previous 
three to four years, the pain in his back and leg had become 
unbearable and that medications did not work.  He related 
that his back felt brittle and that he had a pressure-like 
sensation in his back.  He claimed that there had never been 
any real improvement and he felt as if the back was getting 
worse over time.  He was unable to lift things as he used to 
and do the activities that he had previously done.  He was 
unable to work at his usual occupation and stated that nobody 
would hire him when it was determined he had a back injury.  
He further stated that his left knee gave out on him at times 
and that it also swelled at times.  

On examination the right leg appeared to be shorter than the 
left by approximately 1/2 inch.  The left knee did not bend to 
full flexion, and the left leg muscles were diminished in 
relationship to the right.  The veteran had pain with 
extension of the back.  Range of motion at the waist was 
full.  He had full lower extremity strength except for left 
inversion, eversion and extensor hallucis longus which was 
questionably effort related to a grade of 4/5.  There was 
decreased cold sensation on the left lateral aspect of the 
left lower extremity and decreased vibration in the feet.  
Deep tendon reflexes were 2+ and symmetrical throughout and 
plantar response was "withdrawal" bilaterally.  There was 
decreased pinprick in the left S1 distribution.  The 
impressions were status post motor vehicle accident with 
crush injury L1 through L5, fracture fibula and knee 
dislocation on the left with residual lumbosacral 
radiculopathy and chronic pain syndrome.  

VA outpatient treatment records dated from 1993 to 1994 have 
been associated with the claims folder.  An entry dated in 
July 1993 showed effusion, crepitus and anterior cruciate 
instability of the left knee.  An X-ray of the left knee in 
July 1993 showed no significant abnormality.  Magnetic 
resonance imaging of the left knee in August 1993 revealed a 
tear of the anterior cruciate ligament with severe sprain 
and/or partial tear of the lateral collateral ligament.  Mild 
joint effusion was also noted.  It was noted in October 1993 
that the veteran had mechanical low back pain.  He had no 
neurologic symptoms.  There was good range of motion of the 
back and knees.  In December 1993, the veteran stated that 
his back hurt all the time.  The veteran was seen in January 
1994 for follow-up of low back pain and left knee giving way 
three months earlier.  It was indicated that the left knee 
had aspirated blood.  He stated that he had recurrent giving 
way.  He described the back pain as constant.  An examination 
of the left knee showed quadriceps atrophy and locking.  
There was no joint line tenderness.  There was decreased 
range of motion of the lumbar spine.  Straight leg raising 
was negative.  The impressions were chronic low back pain 
status post fracture without radiculopathy and anterior 
cruciate ligament deficient left knee.  It was reported in 
June 1994 that a CT of the lumbar spine showed bulging disc 
but no disc herniation.  It was noted that a TENS unit was in 
place with decreased range of motion.  The assessments were 
degenerative joint disease of the lumbosacral spine and 
osteoarthritis of the left knee.

The veteran was hospitalized in a VA facility from February 
to March 1995 for unrelated complaints.  An examination of 
the back showed scoliosis to the left in the dorsal area and 
to the right in the lumbar area.  Motions were limited in all 
directions.  

The veteran underwent a VA joints examination in May 1996.  
He complained of severe back pain and stated that Motrin did 
not help.  He added that heat or ice also did not help.  He 
reported that his left knee gave out and he wore a left knee 
brace.  The veteran stated that he was told by an orthopedist 
that he would need left knee surgery.  He also wore a back 
brace.  Examination revealed no left knee swelling.  There 
was a scar.  The left knee was markedly unstable with 
positive Drawer sign.  There was lateral and anterior 
instability of the left knee.  He had clicking of the left 
knee with obvious relaxation of the tendons, and the loose 
bodies could be palpated in the left knee.  There was about a 
50 percent loss of muscle strength in the left quadriceps.  
Forward flexion of the lumbar spine was to 75 degrees; 
extension backwards was to 25 degrees; lateral flexion was to 
30 degrees on the left and to 25 degrees on the right; 
rotation was to 30 degrees, bilaterally.  There was 
associated muscle spasm on both sides of the lumbar spine.  
There was tenderness over the L4 and L5 with radiation of the 
pain into the right buttock.  The right buttock was tender.  
X-ray studies of the lumbosacral spine disclosed minimal 
degenerative changes, L5-S1 and a mild compression fracture 
of the L4 vertebral body.  An X-ray study of the left knee 
was normal.  The diagnoses were residual from previous 
fracture L1 through L5, continuing to demonstrate a 
compression fracture of L4; associated right sciatic nerve 
irritation secondary to trauma; and limited spine motion.  

The veteran underwent a peripheral nerves examination by the 
VA in June 1997.  He related that he had experienced 
continuous pain in the low back region since the original 
injury in service.  He reported that it had limited his 
walking, sitting standing and general ability to hold a job.  
He maintained that he had almost continuous numbness, 
tingling and a feeling of falling asleep in the left leg 
below the knee, especially in the left foot.  He asserted 
that about ten years earlier, he began to have pain shooting 
down from the lumbosacral region into the right buttocks and 
posterior aspect of the right thigh to the knee.  An 
examination disclosed that the veteran walked with a rather 
stiff legged gait.  He held his left leg rather stiffly and 
it was enclosed in a knee brace.  There was no atrophy in 
either leg.  Sensory modalities were intact throughout.  
There was considerable pain and tenderness in the lower back 
region.  Straight leg raising was within normal limits 
bilaterally, with minimal pain.  Knee and ankle jerks were 
both 2+ bilaterally and plantars were flexors bilaterally.  
There was evidence of L4, L5 and S1 radiculopathies on the 
left side and some evidence of lower sacral radiculopathies 
on the right.  X-ray studies of the lumbosacral spine showed 
deformities of the vertebral body, compatible with a previous 
compression fracture.  There was mild narrowing of L4 and L5 
and some degenerative disc disease at S1.  The diagnoses were 
left L4, L5 and S1 radiculopathies and right-sided lower 
sacral radiculopathies.  

A VA examination of the spine was conducted in June 1997.  
The veteran related that he wore a back brace most of the 
time, but took it off at night.  He stated that his back pain 
radiated to the right leg, posteriorly, to the knee.  He 
added that he used a cane because of the knee problem.  On 
examination, there were no postural abnormalities or fixed 
deformity.  No spasm was noted, but there was tenderness over 
the L4-L5 area.  Forward flexion was to 45 degrees, backward 
extension was to 20 degrees; lateral flexion was to 35 
degrees, bilaterally; and rotation was to 25 degrees, 
bilaterally.  There was mild pain on motion.  No neurological 
involvement was reported.  The diagnosis was low back strain, 
status post compression fracture of L4.

By a rating action dated in June 1998, the RO assigned a 50 
percent evaluation for residuals of fractures of L1 through 
L5, effective June 9, 1997, and a 30 percent evaluation for 
residuals of a left knee injury, effective from May 29, 1996.  
In a rating decision dated in May 2001, service connection 
was granted for degenerative arthritis of the left knee, 
evaluated as 10 percent disabling, effective October 2000.  A 
total rating based on individual unemployability was assigned 
from May 31, 1996.  

Legal criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2001), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994), is applicable (holding that although the 
entire recorded history must be considered, the regulations 
do not give past medical reports precedence over current 
findings, and it is the present level of disability that is 
of primary concern).  See also Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

A 100 percent evaluation may be assigned for residuals of a 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces.  Consider special monthly 
compensation; with lesser involvements rate for limited 
motion, nerve paralysis.  A 60 percent evaluation may be 
assigned without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Code 5285 (2001).  

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292 (2001).  

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  
38 C.F.R. § 4.71a, Code 5286 (2001).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Code 5293 (2001).  

With respect to disability of the knee, under Diagnostic 
Code 5257, a 20 percent rating is provided for moderate 
disability due to "other impairment of the knee, recurrent 
subluxation or lateral instability," and a 30 percent rating 
is provided for severe disability.  38 C.F.R. § 4.71a, Code 
5257 (2001).  

Under Code 5260, limitation of flexion of the knee is rated 
10 percent disabling where flexion is limited to 45 degrees.  
A 20 percent rating is provided for limitation of flexion to 
30 degrees, and a 30 percent rating is provided for 
limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, Code 
5260 (2001).  

Under Code 5261, limitation of extension of the knee is rated 
10 percent disabling where extension is limited to 
10 degrees.  A 20 percent rating is provided for limitation 
of extension to 15 degrees.  A 30 percent rating is provided 
for limitation of extension to 20 degrees.  A 40 percent 
rating is provided for limitation of extension to 30 degrees, 
and a 50 percent rating is provided for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a (2001).  See also 
38 C.F.R. § 4.71, Plate II (2001), which specifies that 
normal flexion and extension of a knee is from 0 to 140 
degrees.

Discussion -- Entitlement to an increased rating for the 
service-connected low back disability before June 9, 1997.  

The issue in this case is whether a rating in excess of 30 
percent for the veteran's low back disability is warranted 
before June 9, 1997.  In this regard, the Board observes that 
the VA examination of the joints in October 1993 shows that 
the veteran had restriction of motion of the lumbar spine.  
At that time, forward flexion was to 40 degrees and extension 
was to 10 degrees.  It is significant that the examiner 
specifically indicated that the veteran had painful motion.  
Although the VA examination of May 1996 showed less 
limitation of motion of the lumbar spine than that 
demonstrated in 1993, the Board finds that the 1993 findings 
are sufficiently probative in the context of the entire 
record to accurately describe the veteran's condition.  

In light of the significant limitation of motion demonstrated 
on the VA examination in 1993, the Board concludes that a 50 
percent rating is appropriate for the residuals of a fracture 
of L1 through L5.  The 50 percent rating is computed by 
combining the 40 percent maximum rating for severe limitation 
of lumbar spine motion under Code 5292 with an additional 10 
percent for vertebral body deformity under Code 5285.  

There is no basis for a rating higher than 50 percent before 
June 9, 1997, since ankylosis was not present for purposes of 
a 60 percent rating under Code 5286.  Likewise, the evidence 
does not support an increased rating of 60 percent for 
intervertebral disc syndrome under Code 5263.  Although some 
sensory impairment in the S-1 nerve distribution was reported 
at a neurological examination in November 1993, there was no 
motor deficit and there was no notation of absent ankle jerk.  
The level of disability described on this and other 
examinations during the relevant time frame is less than the 
"pronounced" disability required for a 60 percent rating 
under that code.  

The Board finds that a 50 percent rating for the service-
connected low back disability is warranted for the period 
before June 9, 1993, but that a preponderance of the evidence 
of record is against the assignment of a rating higher than 
50 percent and that the benefit of the doubt rule therefore 
does not apply.  38 U.S.C.A. § 5107(b).  

Discussion -- Entitlement to an increased rating for the 
service-connected left knee disability before May 29, 1996.  

As a result of the May 2001 rating decision, disability 
associated with service-connected arthritis of the left knee 
is compensated by the separate rating of 10 percent assigned 
by the RO on the basis of limitation of motion.  No issue 
relating to that rating decision is before the Board at the 
present time.  Since the effective date of the separate 
rating for arthritis based on limitation of motion was in 
October 2000, the veteran's potential entitlement to an 
increased rating before May 29, 1996, may properly be 
reviewed under the limitation of motion codes as well as any 
other applicable code.  

The evidence describing the status of the veteran's left knee 
injury residuals before May 29, 1996, consists primarily of 
the reports of VA examinations performed in October and 
November 1993 and VA outpatient treatment records dated in 
1993 and 1994.  At the October 1993 examination the range of 
motion was from 0 degrees of extension to 120, signifying a 
20-degree loss of flexion.  On the "joints" portion of the 
examination, there was a 10 degree loss of flexion.  The 
reports complaints of pain and tenderness and a history of 
giving way.  Slight atrophy of the thigh and slight lateral 
instability were reported on one occasion.  

The limitation of knee motion reported before May 29, 1996, 
was minimal in degree and was clearly inadequate to support a 
rating above 20 percent under the limitation of motion codes.  
The remaining manifestations of knee disability cannot 
reasonably characterized as more than moderate, especially 
since findings such as swelling, warmth and subluxation were 
absent.  The record shows that the veteran complains of pain 
in the knee and it is relevant that the presence of pain may 
affect the rating assigned for certain disabilities.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
when there is an allegation of functional loss due to pain, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken 
into account, noting that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable only where the assignment of a rating is 
contingent on limitation of motion alone; where the code does 
not depend on limitation of motion, such as with Code 5257, 
these provisions do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

The veteran points to various entries in the medical record 
as evidence that severe disability has been present 
throughout the period since the filing of a claim for 
increase in 1993.  However, severe disability within the 
meaning of Code 5257 has been clinically corroborated only 
since May 29, 1996.  The level of impairment described in the 
report of the examination performed on that date is 
substantially greater than that shown in any earlier 
documents.  Accordingly, the Board must find that a 
preponderance of the evidence is against the assignment of a 
disability rating higher than 20 percent for any period 
before May 29, 1996.  


ORDER

A rating of 50 percent, but not higher, for residuals of 
fractures of L1-L5 before June 9, 1997, is granted, subject 
to the law and regulations governing to the payment of 
monetary benefits.

A rating in excess of 20 percent for residuals of a left knee 
injury before May 29, 1996 is denied.



		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

